                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF MISSOURI
                                   WESTERN DIVISION

RADAMES MOLINA ALBELO, o/b/o                              )
himself and all other persons similarly                   )
situated,                                                 )
                                                          )
                          Plaintiff,                      )
                                                          )            Case No.: 4:17-cv-0454-DGK
v.                                                        )
                                                          )
EPIC LANDSCAPE PRODUCTIONS, L.C.,                         )
                                                          )
                          Defendant.                      )

                            ORDER APPROVING FLSA SETTLEMENT

         This is a collective action lawsuit seeking to recover unpaid wages and overtime pursuant

to the Fair Labor Standards Act (“FLSA”).                 Now before the Court is Plaintiff’s Renewed

Unopposed Amended Motion for Approval of Revised FLSA Collective Action Settlement and

Suggestions in Support. ECF No. 278.

         Because the proposed Settlement Agreement, ECF No. 278-1 at ECF page numbers 29-

38, 1 meets the requirements for approval, the motion is GRANTED.

                                                  Background

         Defendant Epic Landscape Productions, LC (“Epic”) provides lawn care and landscaping

for clients in Kansas and Missouri. On June 5, 2017, Plaintiff Radames Albelo filed suit against

Defendant on behalf of himself and others for failure to pay unpaid wages and overtime pursuant

to the FLSA. Plaintiff’s subsequent amended complaints added putative Rule 23 class action

claims for related Missouri and Kansas state law claims for unpaid overtime.


1
 The Court includes the ECF page numbers because as a result of a clerical error ECF No. 278-1 contains two different
settlement agreements. The first, at ECF page numbers 1-28, is the proposed settlement agreement the Court
previously declined to approve. The second, at ECF page numbers 29-38, is the revised settlement the parties reached
on July 8, 2021. This latter settlement is what the Court approves.



          Case 4:17-cv-00454-DGK Document 279 Filed 08/17/21 Page 1 of 5
       After several years of litigation and numerous mediation sessions along the way, the parties

reached a proposed settlement. ECF No. 260-1. The Court declined to approve it, ECF No. 261,

and the litigation continued. The Court then issued several rulings on potentially dispositive

issues. The Court denied certification of a Rule 23 class, ECF No. 263, and granted Epic partial

summary judgment, ECF No. 262, but affirmed certification of an FLSA “opt-in” class composed

of “all current and former hourly landscape laborers who worked for Epic at any time from June

5, 2014, to the present.” ECF Nos. 235-36. Shortly before trial was scheduled to begin, the parties

reached a new proposed settlement, ECF No. 276-1, which the parties modified slightly into the

proposed settlement (“the Settlement”) now before the Court.

       The Court finds that given the advanced stage of the litigation, the parties are familiar with

the various claims and defenses in the case. The Court further finds both parties are represented

by attorneys who have experience in FLSA cases.

                                            Standard

       Although ordinarily employers and employees can settle disputes without court approval,

where, as here, an employee has brought a lawsuit directly against an employer for violating the

FLSA, an employee can settle his or her FLSA claim only if the parties agree on a settlement and

the district court enters a stipulated judgment. Beauford v. Action Link, LLC, 781 F.3d 396, 406

(8th Cir. 2015) (citing Copeland v. ABB, Inc., 521 F.3d 1010, 1014 (8th Cir. 2008)) (citing Lynn’s

Food Stores, Inc. v. United States, 679 F.2d 1350, 1353 (11th Cir. 1982)). A district court may

approve an FLSA settlement only if it finds (1) the litigation involves a bona fide dispute over

FLSA provisions; and (2) the proposed settlement is fair and reasonable. Lynn’s Food Stores, Inc.,

F.3d at 1355.




                                    2
        Case 4:17-cv-00454-DGK Document 279 Filed 08/17/21 Page 2 of 5
       In reviewing the Settlement, the Court is mindful that public policy favors settlements of

FLSA claims. Lynn’s Food Stores, 679 F.2d at 1354. A court must, therefore, not substitute “its

own judgment as to optimal settlement terms for the judgments of the litigants and their counsel.”

Petrovic v. Amoco Oil Co., 200 F.3d 1140, 1148–49 (8th Cir. 1999) (ruling in the context of a Rule

23 class action settlement).

                                           Discussion

       The Court finds the Settlement satisfies the prerequisites for approval.

       I.      A bona fide wage and hour dispute exists.

       To demonstrate a bona fide wage and hour dispute exists, the parties must provide the court

with the following information:

               (1) a description of the nature of the dispute (for example, a
               disagreement over coverage, exemption or computation of hours
               worked or rate of pay); (2) a description of the employer’s business
               and the type of work performed by the employees; (3) the
               employer’s reasons for disputing the employees’ right to a minimum
               wage or overtime; (4) the employees’ justification for the disputed
               wages; and (5) if the parties dispute the computation of wages owed,
               each party’s estimate of the number of hours worked and the
               applicable wage.

Gambrell v. Weber Carpet, Inc., No. 10-2131-KHV, 2012 WL 162403, at *3 (D. Kan. Jan. 19,

2012). Here, the existing record contains ample proof that a bona fide dispute exists: The record

contains numerous hotly contested, fully-briefed motions, orders analyzing and ruling on these

motions, and various pretrial filings.

       II.     The Settlement is fair and equitable to all parties.

       To evaluate the fairness and reasonableness of an FLSA settlement, the Court considers

the following factors:




                                     3
         Case 4:17-cv-00454-DGK Document 279 Filed 08/17/21 Page 3 of 5
        (1) the amount of discovery that has occurred; (2) at what stage of the litigation the
       settlement was reached, and the complexity, expense, and likely duration of the
       remaining litigation; (3) whether there are any indicia of collusion; (4) class
       counsel, the parties, and the class members’ opinions about the settlement; and
       (5) whether the present value of the settlement outweighs the potential recovery
       after continued litigation.

Sanderson v. Unilever Supply Chain, Inc., No. 4:10–CV–0775–FJG, 2011 WL 5822413, at *2

(W.D. Mo. Nov. 16, 2011). Applying these factors to the present case, the Court notes substantial

discovery has occurred; the Settlement was reached on the eve of trial; there are no indicia of

collusion; and class counsel, the parties, and (to the extent the Court can tell) the collective class

members themselves all support the Settlement. These factors all weigh in favor of approval.

       With respect to the last factor, the Court holds it is more applicable to settlements reached

relatively early in a case, where it is plausible that additional discovery might unearth new facts or

the court might issue a ruling bolstering the class members’ bargaining position. This case,

however, was literally days away from trial when the parties settled, so determining whether

continued litigation would have resulted in a higher recovery for the class requires speculating

whether a jury would have returned a sizeable verdict for the class, and whether such a verdict

would have withstood any appeal. Although it appears Plaintiffs had strong claims, the Court has

no idea what would have happened at trial, so this factor weighs neither for or against approving

the Settlement.

       Since all the applicable factors weigh in favor of approval, the Court approves the

Settlement.




                                     4
         Case 4:17-cv-00454-DGK Document 279 Filed 08/17/21 Page 4 of 5
                                        Conclusion

       The Court GRANTS Plaintiff’s Renewed Unopposed Amended Motion for Approval of

Revised FLSA Collective Action Settlement and Suggestions in Support.

       IT IS SO ORDERED.

Date: August 17, 2021                            /s/ Greg Kays
                                                 GREG KAYS, JUDGE
                                                 UNITED STATES DISTRICT COURT




                                    5
        Case 4:17-cv-00454-DGK Document 279 Filed 08/17/21 Page 5 of 5
